Case 1:21-cr-00300-GLR Document1 Filed 08/05/21 Page 1of5

— FLED. CENTERED

AUG - 5 2021

AT BALTIMORE
CLEAK, U.S. DISTRICT
SS OE CReT

MCH\LNM: 2021R00467

UNITED STATES DISTRICT COURT
FOR THE DISTRICT GF MARYLAND DEPUTY

UNITED STATES OF AMERICA : . CO
: CRIM. NO. GUS 2 ec

 

v. : (Conspiracy to Distribute Narcotics, 21
U.S.C. § 846, Conspiracy to Commit
Money Laundering, 18 U.S.C. § 371;

 

GREGORY JONES, * Forfeiture, 21 U.S.C. § 853; 18 U.S.C. §
Defendant 2461(c))
CRIMINAL INFORMATION
COUNT ONE

(Conspiracy to Distribute Narcotics)

The United States Attorney for the District of Maryland charges that:

From in or about January 2017 through February 2019, in the District of Maryland and
elsewhere, the Defendant,

GREGORY JONES,

did knowingly combine, conspire, confederate, and agree with persons known and unknown, to
distribute and possess with the intent to distribute 100 grams or more of a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance, in violation of Title
21, United States Code, § 841(a)(1).

21 U.S.C. § 846
Case 1:21-cr-00300-GLR Document1 Filed 08/05/21 Page 2 of 5

COUNT TWO
Conspiracy to Commit Money-Laundering

The United States Attorney for the District of Maryland further charges that:

From in or about January 2017 through February 2019, in the District of Maryland and
elsewhere, the Defendant,

GREGORY JONES,
did knowingly combine, conspire, and agree with other persons known and unknown to commit
offenses against the United States in violation of Title 18, United States Code, Section 1956 and
Section 1957, to wit: to knowingly conduct and attempt to conduct a financial transaction
affecting interstate and foreign commerce, which involved the proceeds of a specified unlawful
activity, that is a conspiracy to distribute narcotics, with the intent to promote the carrying on of
that specified unlawful activity, that is a conspiracy to distribute narcotics, and that while
conducting and attempting to conduct such financial transaction knew that the property involved
in the financial transaction represented the proceeds of some form of unlawful activity and that the
financial transaction was designed in whole or in part to conceal and disguise the nature, location,
source, ownership, and control of the proceeds of said specified unlawful activity, in violation of
Title 18, United States Code, Sections 1956 and 1957.
MANNER AND MEANS
1. The manner and means used to accomplish the objectives of the conspiracy

included, among others, the following:

a. The Defendant and his co-conspirators would obtain narcotics from
suppliers.
b. The Defendant and his co-conspirators would arrange to pay those suppliers

through drug proceeds.
Case 1:21-cr-00300-GLR Document1 Filed 08/05/21 Page 3 of 5

c. The Defendant and his co-conspirators would transfer money, by wire
transmission and by other means, to suppliers to pay for drugs.
d. The Defendants and his co-conspirators would conduct financial
transactions, including paying cash to drug suppliers, to further the narcotics conspiracy.
OVERT ACTS
2. During the course of and in furtherance of the conspiracy, and to effect the object
thereof, at least one of the conspirators committed or caused to be committed at least one of the
following acts, among others, in the District of Maryland and elsewhere: on the dates set forth
below, a member of the conspiracy sent transmissions of money to other members of the
conspiracy through the following means on the following dates (among others):
a. On August 19, 2017, $1000 by Moneygram transmission;
b. On August 19, 2017, $1,000 by Western Union transmission;
c. From February 5 through 20, 2018, $6300 by Moneygram transmissions;
and

d. On May 19, 2018, $500 by wire transmission.

21 U.S.C. § 371
Case 1:21-cr-00300-GLR Document1 Filed 08/05/21 Page 4 of 5

FORFEITURE

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with Title 21,
United States Code, Section 853, and Title 28, United States Code, Section 2461(c), in the event
of the defendants’ convictions under Count One or Count Two of this Information.

2. Pursuant to 21 U.S.C. § 853(a), upon conviction of any offense(s) in violation of
the Controlled Substances Act, as alleged in Count One, the defendant(s} convicted of such
offense(s) shall forfeit to the United States of America:

a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such offense(s); and
b. any property used or intended to be used, in any manner or part, to commit, or

to facilitate the commission of, such offense(s).
Case 1:21-cr-00300-GLR Document1 Filed 08/05/21 Page 5 of 5

Substitute Assets

3. Pursuant to Title 21, United States Code, Section 853(p), if any of the property

described above as being subject to forfeiture, as a result of any act or omission by the Defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third person;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been comingled with other property which cannot be subdivided

without difficulty,

it is the intent of the United States to seek forfeiture of any other property of the Defendant up to

the value of the property charged with forfeiture in the paragraphs above.

21 U.S.C. § 853

18 U.S.C. § 2461(c)

Jonathan F. Lenzner/mch
Jonathan F. Lenzner
Acting United States Attorney
